Name: Commission Regulation (EC) NoÃ 674/2008 of 16Ã July 2008 modifying Council Regulation (EC) NoÃ 1782/2003, Council Regulation (EC) NoÃ 247/2006 and establishing budgetary ceilings for 2008 for the partial or optional implementation of the Single Payment Scheme and the annual financial envelopes for the Single Area Payment Scheme provided for in Regulation (EC) NoÃ 1782/2003
 Type: Regulation
 Subject Matter: agricultural policy;  cooperation policy;  economic geography;  economic policy
 Date Published: nan

 17.7.2008 EN Official Journal of the European Union L 189/5 COMMISSION REGULATION (EC) No 674/2008 of 16 July 2008 modifying Council Regulation (EC) No 1782/2003, Council Regulation (EC) No 247/2006 and establishing budgetary ceilings for 2008 for the partial or optional implementation of the Single Payment Scheme and the annual financial envelopes for the Single Area Payment Scheme provided for in Regulation (EC) No 1782/2003 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) No 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (1), and in particular Articles 64(2), 70(2), 143b(3), 143bc(1) and the second subparagraph of Article 143bc(2) thereof, Having regard to Council Regulation (EC) No 247/2006 of 30 January 2006 laying down specific measures for agriculture in the outermost regions of the Union (2), and in particular the second sentence of Article 20(3) thereof, Whereas: (1) Annex VIII to Council Regulation (EC) No 1782/2003 establishes, for each Member State, the national ceilings which cannot be exceeded by the reference amounts referred to in Chapter 2 of Title III of that Regulation. (2) Pursuant to the first sentence of Article 20(3) of Regulation (EC) No 247/2006, Portugal decided to reduce the national ceiling of suckler cow premium rights for 2008 and subsequent years and to transfer the corresponding financial amount in order to strengthen the contribution made by the Community, in accordance with Article 23 of Regulation (EC) No 247/2006, to financing specific measures provided for under that Regulation. The national ceilings for Portugal for 2008 and for subsequent years, as set out in Annex VIII to Regulation (EC) No 1782/2003 should therefore be reduced by the amount to be added to the financial sums established in Article 23(2) of Regulation (EC) No 247/2006 for 2009 and subsequent budgetary years. (3) For Member States implementing in 2008 the Single Payment Scheme provided for under Title III of Regulation (EC) No 1782/2003, the budgetary ceilings for each of the payments referred to in Articles 66 to 69 of that Regulation should be established for 2008 under the conditions laid down in Section 2 of Chapter 5 of Title III of the Regulation. (4) For Member States making use of the option provided for in Article 70 of Regulation (EC) No 1782/2003, the budgetary ceilings applicable to the direct payments excluded from the Single Payment Scheme should be established for 2008. (5) For the sake of clarity, the 2008 budgetary ceilings for the Single Payment Scheme should be published after the revised ceilings included in Annex VIII to Regulation (EC) No 1782/2003 have been deducted from the ceilings established for payments referred to in Articles 66 to 70 of that Regulation. (6) For Member States implementing in 2008 the Single Area Payment Scheme provided for in Title IVa of Regulation (EC) No 1782/2003, the annual financial envelopes for 2008 should be established in accordance with Article 143b(3) of that Regulation. (7) For the sake of clarity, the maximum amount of funds available to Member States applying the Single Area Payment Scheme for granting separate sugar payments in 2008 under Article 143ba of Regulation (EC) No 1782/2003, established on the basis of their notifications, should be published. (8) For the sake of clarity, the maximum amount of funds available to Member States applying the Single Area Payment Scheme for granting separate fruit and vegetable payments in 2008 under Article 143bb of Regulation (EC) No 1782/2003, established on the basis of their notifications, should be published. (9) For Member States applying the Single Area Payment Scheme, the 2008 budgetary ceilings applicable to transitional payments for fruit and vegetables in accordance with Article 143bc(1) and (2) of Regulation (EC) No 1782/2003, should therefore be established, on the basis of their notifications. (10) Regulations (EC) No 1782/2003 and (EC) No 247/2006 should therefore be amended accordingly. (11) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 In Annex VIII to Regulation (EC) No 1782/2003, the sums relating to Portugal for 2008 and subsequent years are replaced with the following figures: 2008 608 221 2009 608 751 2010 and subsequent years 608 447. Article 2 The figures relating to the Azores and Madeira for the 2009 budgetary year and subsequent years contained in the table in Article 23(2) of Regulation (EC) No 247/2006 are replaced as follows: 2009 87,08 2010 and further 87,18. Article 3 1. The budgetary ceilings for 2008 referred to in Articles 66 to 69 of Regulation (EC) No 1782/2003 are listed in Annex I to this Regulation. 2. The budgetary ceilings for 2008 referred to in Article 70(2) of Regulation (EC) No 1782/2003 are listed in Annex II to this Regulation. 3. The budgetary ceilings for 2008 for the Single Payment Scheme referred to in Title III of Regulation (EC) No 1782/2003 are listed in Annex III to this Regulation. 4. The annual financial envelopes for 2008 referred to in Article 143b(3) of Regulation (EC) No 1782/2003 are set out in Annex IV to this Regulation. 5. The maximum amounts of funding available to the Czech Republic, Latvia, Lithuania, Hungary, Poland, Romania and Slovakia for granting the separate sugar payment in 2008, as referred to in Article 143ba(4) of Regulation (EC) No 1782/2003, are listed in Annex V to this Regulation. 6. The maximum amounts of funding available to the Czech Republic, Hungary, Poland and Slovakia for granting the separate fruit and vegetable payment in 2008, as referred to in Article 143bb(4) of Regulation (EC) No 1782/2003, are listed in Annex VI to this Regulation. 7. The budgetary ceilings for 2008 referred to in Article 143bc(1) and the second subparagraph of Article 143bc(2) of Regulation (EC) No 1782/2003 are listed in Annex VII to this Regulation. Article 4 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Regulation (EC) No 615/2008 (OJ L 168, 28.6.2008, p. 1). (2) OJ L 42, 14.2.2006, p. 1. Regulation as last amended by Commission Regulation (EC) No 1276/2007 (OJ L 284, 30.10.2007, p. 11). ANNEX I BUDGETARY CEILINGS FOR DIRECT PAYMENTS TO BE GRANTED IN ACCORDANCE WITH THE PROVISIONS OF ARTICLES 66 TO 69 OF REGULATION (EC) No 1782/2003 2008 calendar year (EUR thousand) BE DK DE EL ES FR IT NL AT PT SI FI SE UK Arable crops area payments 372 670 1 154 046 Durum wheat supplementary payment 42 025 14 820 Suckler cow premium 77 565 261 153 734 416 70 578 78 695 Additional suckler cow premium 19 389 26 000 99 9 462 Special beef premium 33 085 6 298 24 420 37 446 Slaughter premium, adults 47 175 101 248 62 200 17 348 8 657 Slaughter premium, calves 6 384 560 79 472 40 300 5 085 946 Sheep and goat premium 855 183 499 21 892 432 600 Sheep premium 66 455 Sheep and goat supplementary premium 55 795 7 184 149 200 Supplementary sheep premium 19 572 Aid for area under hops 2 277 98 27 124 Tomatoes  Article 68b(1) 10 720 28 117 4 017 91 984 16 667 Fruit and vegetables other than tomatoes  Article 68b(2) 17 920 93 733 43 152 9 700 Article 69, all sectors 3 421 Article 69, arable crops 47 323 141 712 1 878 5 840 Article 69, rice 150 Article 69, beef and veal 8 810 54 966 28 674 1 681 3 713 10 118 29 800 Article 69, sheep and goat meat 12 615 8 665 616 Article 69, cotton 13 432 Article 69, olive oil 22 196 5 658 Article 69, tobacco 7 578 2 353 Article 69, sugar 2 697 18 985 9 932 1 203 Article 69, dairy products 19 763 ANNEX II BUDGETARY CEILINGS FOR DIRECT PAYMENTS TO BE GRANTED IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 70 OF REGULATION (EC) No 1782/2003 2008 calendar year (EUR thousand) Belgium Greece Spain France Italy Netherlands Portugal Finland Article 70(1)(a) Aid for seeds 1 397 1 400 10 347 2 310 13 321 726 272 1 150 Article 70(1)(b) Arable crops payments 23 Grain legumes aid 1 Crop specific aid for rice 3 053 Tobacco aid 166 Dairy premiums 12 608 Additional payments to dairy producers 6 254 ANNEX III BUDGETARY CEILINGS FOR THE SINGLE PAYMENT SCHEME 2008 calendar year Member State (EUR thousand) Belgium 502 200 Denmark 993 338 Germany 5 741 963 Ireland 1 340 752 Greece 2 234 039 Spain 3 600 357 France 6 159 613 Italy 3 827 342 Luxembourg 37 051 Malta 3 017 Netherlands 743 163 Austria 649 473 Portugal 434 232 Slovenia 62 902 Finland 523 362 Sweden 719 414 United Kingdom 3 947 375 ANNEX IV ANNUAL FINANCIAL ENVELOPES FOR THE SINGLE AREA PAYMENT SCHEME 2008 calendar year Member State (EUR thousand) Bulgaria 248 821 Czech Republic 437 762 Estonia 50 629 Cyprus 24 597 Latvia 69 769 Lithuania 184 702 Hungary 641 446 Poland 1 432 192 Romania 529 556 Slovakia 188 923 ANNEX V MAXIMUM AMOUNT OF FUNDING AVAILABLE TO MEMBER STATES FOR GRANTING THE SEPARATE SUGAR PAYMENTS REFERRED TO IN ARTICLE 143ba OF REGULATION (EC) NO 1782/2003 2008 calendar year Member State (EUR thousand) Czech Republic 34 730 Latvia 6 110 Lithuania 9 476 Hungary 37 865 Poland 146 677 Romania 2 781 Slovakia 17 712 ANNEX VI MAXIMUM AMOUNT OF FUNDING AVAILABLE TO MEMBER STATES FOR GRANTING THE SEPARATE FRUIT AND VEGETABLE PAYMENTS REFERRED TO IN ARTICLE 143bb OF REGULATION (EC) No 1782/2003 2008 calendar year Member State (EUR thousand) Czech Republic 414 Hungary 4 756 Poland 6 715 Slovakia 516 ANNEX VII BUDGETARY CEILINGS FOR TRANSITIONAL PAYMENTS IN THE FRUIT AND VEGETABLE SECTOR REFERRED TO IN ARTICLE 143bc OF REGULATION (EC) No 1782/2003 2008 calendar year (1000 EUR) Member State Cyprus Romania Slovakia Tomatoes  Article 143bc(1) 869 509 Fruit and vegetables other than tomatoes  Article 143bc(2). 4 478